Murphy, P. J.
(dissenting). I respectfully dissent.
Petitioner was appointed to the New York City Police Department in April 1990, subject to a two-year probationary period. Pursuant to the Rules of the City Personnel Director, that probation period was subsequently extended until October 26, 1992. During the course of that extended probationary period, petitioner’s off-duty conduct in the vicinity of a double homicide on the evening of July 18, 1992 became the subject of an Internal Affairs investigation. In consequence of this investigation, and prior to the expiration of the extended probationary period, the Department placed petitioner on "modified duty”, during which she was reassigned to the Department’s Motor Transport Division. The Department did not inform petitioner that this reassignment constituted an ad*129ditional extension of her probationary period. Fourteen months later, on December 29 and 30, 1993, the Department filed charges and specifications against petitioner for her actions relating to the July 18, 1992 incident. The Department terminated petitioner’s employment, without a hearing, on January 10, 1994.
I have no doubt that the Department might reasonably determine, as a policy matter, that modified assignment status is analogous to limited duty status for purposes of extending the probationary period in some or all cases. Yet our deference to the Department’s interpretation of its regulations, as a matter of administrative law, cannot absolve the Department from its obligation, as a matter of due process, to inform its employee of that interpretation at the time the officer is placed on modified assignment status. "Public employees are entitled to know definitely when their probationary period ends” (Matter of Glisson v Steisel, 96 AD2d 83, 85). An employee should not be left to guess whether duties performed during the period of modified assignment are "not * * * duties of the position” of police officer pursuant to Rules of the Department of Personnel (59 RCNY Appendix A) rule 5.2.8 (b), thereby continuing the probation period. While the majority makes much of the petitioner’s assignment to modified duty, it is a known fact that many members of the Police Department are assigned to duty in positions that can be filled by civilians. The media regularly reports on the efforts of the Commissioner to fill these positions with civilians so that the officers can be returned to street duties. Since it is undisputed that neither the language of rule 5.2.8 (b) nor the Department apprised petitioner that her probationary period was extended, the dismissal of petitioner without a hearing was error.
Rosenberger and Nardelli, JJ., concur with Sullivan, J.; Murphy, P. J., and Rubin, J., dissent in a separate opinion by Murphy, P. J.
Order, Supreme Court, New York County, entered October 12, 1995, reversed, on the law, without costs or disbursements, the petition denied and dismissed and the determination of termination confirmed.